                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                      8:19CB5

        vs.
                                                    ORDER FOR THE PROGRESSION OF A
JESSICA M. LINN,                                            CRIMINAL CASE

                       Defendant.                       Magistrate Judge Susan M. Bazis

       Upon arraignment of Defendant this date and the entry of plea of not guilty,

IT IS ORDERED:

       1. The Non-jury Trial of this case is set to commence before Magistrate Judge
Susan M. Bazis on July 30, 2019 at 10:00 a.m., in Courtroom No. 7, Second Floor, Roman
L. Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska;

       2. Discovery Deadline. By June 4, 2019, counsel shall confer and accomplish the
automatic discovery provided for in Rule 16, Fed. R. Cr. P., and shall adhere to the
continuing duty to disclose such matters pursuant to Rule 16(c), Fed. R. Cr. P.;

        3. Pretrial Motion Deadline. If after compliance with Rule 16 there is necessity
for the filing of pretrial motions, they shall be filed by June 17, 2019, and that time limit will
not be extended by the court except for good cause shown. In this connection, the United
States Attorney shall disclose Brady v. Maryland (and its progeny) material as soon as
practicable. Should the Defendant nonetheless file a motion for such disclosure, such
motion shall state with specificity the material sought. In the event that any motions are
filed seeking bills of particulars or discovery of facts, documents, or evidence, as part of
the motion the moving party shall recite that counsel for the movant has conferred with
opposing counsel regarding the subject of the motion in an attempt to reach agreement
on the contested matters without the involvement of the court and that such attempts have
been unsuccessful. The motion shall further state the dates and times of such
conferences;

        4. Motions. If any pretrial motion is filed by either side, a copy thereof and the
supporting brief required by the provisions of NECrimR 12.3(b)(1) shall be simultaneously
filed. Opposing briefs shall be filed within seven (7) days thereafter. The filing of briefs
may be delayed until after an evidentiary hearing on the motion but only upon a written
request made within the original time to file a brief and upon order of the court. Motions
in limine addressed to matters at trial shall be filed no earlier than fourteen (14) days
before a scheduled trial date, and no later than two (2) business days before trial. Any
motions filed outside this time period may be summarily denied.
       5. If plea negotiations are to be instituted, they shall be concluded and advice
thereof given to the trial judge not less than one week prior to trial date;

       6. Ex Parte Matters. Any original application, motion or voucher which is intended
to be presented ex parte shall be delivered to the appropriate judicial officer (normally the
Magistrate Judge), not to the Clerk of the Court, clearly captioned so as to disclose that
the request is made ex parte, together with a supporting brief stating the basis for ex parte
consideration;

      7. Sealed filings. Financial affidavits, pretrial services reports, the court’s
statement of reasons for sentencing, presentence investigation reports, sentencing
recommendations, and other sentence-related motions will be filed under seal.

         In addition, on motion presented to the court during a hearing for entry of a plea of
guilty, for the reasons explained in General Order 2018-2, the court may order portions of
any plea agreement to be filed under seal. If the motion is granted, the motion to seal,
order granting the motion, and the sealed portion of the plea agreement will be filed in a
separate and sealed docket of the court.

       8. Absent good cause shown, any application or motion for an order to produce
the appearance of an incarcerated witness shall be made sufficiently in advance of the
time needed for such testimony so as to allow the United States Marshal at least fourteen
(14) days to arrange for such appearance. Any ex parte application for the subpoena of
a witness pursuant to Fed. R. Cr. P. 17(b) shall contain the satisfactory showing required
by said rule and shall be submitted sufficiently in advance of the time needed for such
testimony so as to allow the United States Marshal adequate time in which to serve any
subpoena.

        9. Applications or vouchers pursuant to the Criminal Justice Act for authorization
to hire third parties, to exceed the amounts set forth in the Criminal Justice Act, or for the
expenditure of Criminal Justice Act funds shall be submitted on an appropriate CJA
form available from the Clerk’s Office and supported by information necessary for the
court to make a decision pursuant to the Criminal Justice Act, particularly;

       a. The name, address and telephone number of the person sought to be hired (if
          applicable);

       b. A specific statement of the amount sought and the method for computing said
          amount;

       c. A specific statement setting forth the factual and legal bases which support the
          request;

        10. Continuances. Any motion for a continuance or an extension of deadlines shall
set forth the reasons why the moving party believes that the additional time should
be allowed by the court and shall justify the additional time with specific references to
the appropriate provisions(s) of the Speedy Trial Act, 18 U.S.C. § 3161 et seq.

       11. The Defendant shall be present at all pretrial arguments or hearings unless
excused by the court, and if permission is sought to be absent, the Defendant shall deliver
to the Court in advance an affidavit stating that the Defendant knowingly, intelligently and
voluntarily gives up the right to attend such argument or hearing.

       DATED this 28th day of May, 2019.

                                          BY THE COURT:

                                          s/ Susan M. Bazis
                                          United States Magistrate Judge
